Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a use is not a statutory class of invention.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Though a “use” is not a statutory class of invention, the claim is further improper, because if a process of using is contemplated, then such a process is indefinite, because no definitive process step has been claimed. 
In view of these issues and in accordance with Office practice, claim 15 has not been examined further on the merits, though it is noted that the claiming of the preferred embodiment is improper for the reasons set forth below within paragraph 4.
4.	Claims 3-5, 7-10, 12, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
	Firstly, with respect to 3-4, 7-9, 12, 14, and 18, the claiming of the preferred embodiments, denoted by the use of such language as preferably, renders the claims indefinite, because it is unclear if or to what extent such preferred embodiments further define or limit the less preferred embodiments.
	Secondly, with respect to claim 7, the use of the language, “typically, renders the claim indefinite, because it is unclear when or under what conditions the language denoted by the language is operative or applicable.
	Thirdly, with respect to claims 7 and 8, the language, “the formed thixotropic composition”, lacks antecedent basis.
	Fourthly, with respect to claim 10, it is unclear if the thixotropic composition comprises polyuria particles.
	Fifthly, with respect to claim 12, it is unclear exactly what constitutes “a standard formulation, as described in the description”.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 10, 11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoneyama et al. (US 2017/0090248 A1).
	Yoneyama et al. disclose a UV curable coating composition comprising a urea thixotropic agent, wherein the composition is treated ultrasonically at an energy density of 28 W/l.  The urea thixotropic agent is the reaction product of an isocyanate and an amine.  See paragraphs [0146], [0340], [0344], [0346], [0347], [0352], and Examples 7 and 8, especially paragraph [0344].  It has not been established that the process steps of claim 1 yield a patentably distinct product. 
7.	Claims 1, 3-6, 10, 11, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (US 2017/0090248 A1) in view of Brinkhuis (US 2010/0137453 A1).
Yoneyama et al. disclose a UV curable coating composition comprising a urea thixotropic agent, wherein the composition is treated ultrasonically at an energy density of 28 W/l.  The urea thixotropic agent is the reaction product of an isocyanate and an 
8.	Though the primary reference fails to specifically recite that the reaction of the isocyanate and the amine occurs in the presence of a liquid medium, wherein the product is precipitated to form polyuria particles, the production of urea thixotropic agents, useful for coating compositions, under such conditions was known at the time of invention, as evidenced by Brinkhuis.  See paragraphs [0033]-[0052], especially paragraphs [0046] and [0047].  Accordingly, the position is taken that it would have been obvious to produce the urea thixotropic agent of the primary reference using the production method of the secondary reference.      	
9.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765